            Case 1:20-cv-08495 Document 1-3 Filed 10/12/20 Page 1 of 2



                                          LAW OFFICES
                                 Daniel Retter, P.C.
                                  2 PARK AVENUE – 19TH FLOOR
                                  NEW YORK, NEW YORK 10016

ADMITTED

NEW YORK BAR                                                               TEL: 212 227-7727
FLORIDA BAR                                                                Fax: 212 545-3353
                                                                        dretter@retterlaw.com
                                              September 25, 2020

VIA CERTIFIED MAIL
Bolivarian Republic of Venezuela
Ministerio del Poder Popular para Economía y Finanzas
Avenida Urdaneta Esq. Carmelitas
Edificio Sede Ministerio de Finanzas, Piso 9
Caracas, Venezuela


Re:    Venezuela Government International Bond Regs Coupon 7.750% (“Bond”)
       Security No.: P97475AN0
       Notice of Claim


Dear Sir/Madam:

On or about May 5, 2017, I purchased the above-referenced Bonds with a total par value of
$180,000. Pursuant to the Bonds’ prospectus, the Bolivarian Republic of Venezuela (“Republic”)
was to pay me interest semiannually on October 13 and April 13 of each year, from the issue
date of October 13, 2009, at the rate of 7.750% per annum. In breach of the prospectus contract,
the Republic has at all times failed to make any payments on the Bonds to me, principal, interest
or otherwise. Demand is hereby made that the Republic immediately remit to me the principal
and all interest accrued on the Bonds from October 13, 2009, said principal and interest being
currently due and owing.


                                            Very truly yours,



                                            LAW OFFICES OF DANIEL RETTER, P.C.


                                            BY: _/s/_________________________________
                                                    DANIEL RETTER

cc:    Arnold & Porter, LLP
    Case 1:20-cv-08495 Document 1-3 Filed 10/12/20 Page 2 of 2




399 Park Avenue
New York, New York 10022

Ramos, Ferreira y Vera, S.C.
Septima transversal, Numero 11
Quinta Rosicler, Urbanizacion Horizonte
Municipio Sucre
Caracas 1070, Venezuela




                                      2
